HUTCHESON, Circuit Judge
(dissenting).
If I could accept the premises of the majority opinion, that the Dubuque policy prohibited not “other” but “other concurrent” insurance and that the Home policy did not take hold of and cover the same property the Dubuque policies insured, I should of course accept its conclusion that the Home policy was not “other insurance” upon the property covered by the Dubuque policies. The first insuperable difficulty, as it seems to me in the way of acceptance of these premises and the conclusion drawn from them, is the fact that, contrary to the assumption of the majority opinion that the Home policy was° not on the property covered by the Dubuque policies but on an excess value over and above their coverage, the Home policy does not read this way but on the contrary it expressly covers the same property the Dubuque policies insure.1
The excess clause of which so much is made does not I think at all prevent the policy from attaching to the property in question here. It merely in terms provides that it shall be additional insurance to any other insurance already on the property and as such additional insurance, the insurer will not look to it until the other insurance on that property is first exhausted, and the fact remains that the identical property is covered by the two policies together to the full extent of its value. This, the provisional amount2 clause and the full reporting 3 clause of the Home policy makes very clear.
The second is that the Dubuque policy clause invoked here 4 as releasing Dubuque from liability under its policy, does not as the majority opinion assumes, prohibit other “concurrent” insurance. It flatly prohibits “any other contract of insurance *668* * * on property covered in whole or in part by this policy” without regard to its kind.
In the face of this provision making definite prohibition against any other contract of insurance on the property and of the admitted fact that the Home policy, “though excess”, is on the same property, the majority-view that the Home Insurance on the very property covered by the Dubuque policies, the building; stock, furniture and fixtures, at No. 106 West Texas Avenue, Goose Creek, Texas, is not another contract of insurance, seems to me wholly untenable and I respectfully dissent.

 On the point material here the Home policy provides: “The Home Insurance Company, New York * * * does insure Reynolds Company, Inc., their legal representatives to the extent of the actual cash value of the property at the time of loss and damage * * * to an amount not exceeding as per limits on form * * * this policy insures Reynolds Company, Inc., (1) $37,125 on goods, wares and merchandise consisting principally of stock, to the property of the insured to include store, office and warehouse, furniture and fixtures, and etc. * * * (5) lists and locations and limits * * * Locations.100% limits
Goose Creek, Texas
106 West Texas Avenue.$7600.


 “The amount of insurance provided for hereunder is provisional and is the amount on which the deposit premium is based, it being the intent of this in-suranee to insure hereunder the total value of the property described herein subject to the limits of liability and provisions for other insurance herein provided.”


 “Liability under this policy shall not in any case exceed that proportion of any loss hereunder, which the last reported value less the value insured by reported specific insurance, if any, at the location, where any loss occurs bears to the actual value less the value insured by specific insurance, if any, at that location at the time of such report.”


 “Subject to Article 4890, Revised Statutes of Texas, this entire policy, unless otherwise provided by agreement endorsed or added hereto, shall be void if the insured now has or shall hereafter make or procure any other contract of insurance, whether valid or not, on property covered in whole or in part by this policy.”